HODGE, Chief Justice,
concurring in part and dissenting in part. I join the majority in affirming Sonson’s conviction for unauthorized possession of a firearm under section 2253 of title 14 of the Virgin Islands Code. Nevertheless, I write separately because I would find that the People failed to introduce sufficient evidence to sustain his conviction for failure to report ammunition pursuant to section 470(a) of title 23. Specifically, I do not believe that section 470 imposes a reporting requirement on one who only constructively possesses ammunition.
In construing title 23, section 470, this Court must first examine the plain language of the statute under the assumption that the Legislature’s intent is manifested through the plain meaning of the words chosen. Rohn v. People, 57 V.I. 637, 643 (V.I. 2012); Shoy v. People, 55 V.I. 919, 926 (V.I. 2011). This Court should construe the statute sensibly and avoid interpretations which would yield absurd results. Gilbert v. People, 52 V.I. 350, 356 (V.I. 2009); ice also Gov’t of the V.I. v. Berry, 604 F.2d 221, 225, 16 V.I. 614 (3d Cir. 1979). Moreover, it is well established that “criminal statutes ... are to be construed strictly,” Ward v. People, 58 V.I. 277, 287 (V.I. 2013) (quoting People v. Henley, 1 V.I. 397, 398 (D.V.I. 1937)), and that any “ambiguity . . . should be resolved in favor of lenity [to the defendant].” Rewis v. United States, 401 U.S. 808, 812, 91 S. Ct. 1056, 28 L. Ed. 2d 493 (1971); see also Gilbert, 52 V.I. at 356.
Unlike section 2253 of title 14 — which specifically provides that “[t]he term ‘possession’ as used in this chapter means both actual and constructive possession,” 14 V.I.C. § 2253(d)(4) — section 470 of title 23 imposes a reporting requirement only when one “purchases or otherwise obtains” a firearm or ammunition. I agree with the majority that the phrase *609“purchases or otherwise obtains” is synonymous with possession, both due to the clear legislative history as well as the Legislature’s instruction that “[w]ords and phrases shall be read with[in] their context and shall be construed according to the common and approved usage of the English language.” 1 V.I.C. § 42. See also United States v. McKie, 112 F.3d 626, 630, 36 V.I. 367 (3d Cir. 1997) (interpreting section 470(a) as requiring one to make a report “upon possession”).
The majority, however, concludes — without citing to any legal authority or performing any analysis — that section 470 encompasses both actual and constructive possession. On that point, I disagree. Many courts to have considered the question have held, when a criminal statute refers to possession without referencing actual or constructive possession, that only actual possession is contemplated. See, e.g., State v. Garza, 256 Neb. 752, 592 N.W.2d 485, 493-94 (1999) (rejecting argument that “possession” encompasses both actual and constructive possession because the common meaning of the word only refers to physical control); People v. Garcia, 197 Colo. 550, 595 P.2d 228, 231 (1979) (holding that “possession,” when not defined in statute, refers solely to actual, physical possession); Mack v. State, 312 A.2d 319, 322 (Del. 1973) (same).1 Moreover, the fact that our Legislature saw fit to explicitly define possession to include c'onstructive possession for purposes of chapter 113 of title 14 further demonstrates that it did not intend for constructive possession to apply to section 470 of title 23.
Since I would conclude that section 470(a) clearly imposes a reporting requirement only for actual possessors, that should be the “end of the matter,” and render any further analysis of the statute unnecessary. Gilbert, 52 V.I. at 356. Because the reporting requirements of section 470 of title 23 apply only to individuals who actively possess ammunition — rather than constructively possess it — and because there is no evidence *610that Sonson actually possessed any ammunition, I would reverse his conviction for violating section 470 of title 23.

 I recognize that not all states agree that possession, without more, means only actual possession. See Browder v. State, 728 So.2d 1108, 1112 (Ala. 1997); State v. Blanchard, 776 So.2d 1165, 1170-71 (La. 2001) (noting that “possession” in its “usual sense[] includes constructive possession,” though declining to decide that the statute punished the constructive possession of a firearm while in the possession of drugs, because to do so would produce absurd results); State v. Peete, 185 Wis. 2d 4, 517 N.W.2d 149, 152-53 (1994). However, I am persuaded by the analysis presented by the courts in the cases cited in the text, particularly in light of this Court’s prior precedents holding that any ambiguity in a criminal statute must be resolved in favor of the defendant. Gilbert, 52 V.I. at 356.